Citation Nr: 1336178	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  05-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (other than sinusitis and allergic rhinitis), claimed as bronchospasm and asthma.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied service connection for allergic rhinitis and sinusitis as well as granted service connection for GERD with a noncompensable (0 percent) rating, effective as of September 1, 2003 (the day following the Veteran's separation from active duty).  The issues on appeal were previously remanded by the Board in March 2013.  

As discussed in the Board's previous remand, in a January 2006 rating decision, the RO essentially reopened a service connection claim for allergic rhinitis, claimed as bronchospasm and asthma, and confirmed and continued the previous denial (it is noteworthy that an appeal had already been perfected for the claim of service connection for allergic rhinitis).  Thus, it appears the RO had consolidated the claims.  Therefore, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board expanded the claim of entitlement to service connection for allergic rhinitis by re-characterizing it as entitlement to service connection for a respiratory disorder (other than sinusitis), claimed as allergic rhinitis, including bronchospasms and asthma.  As noted in the previous remand, the Board bifurcated the issues of entitlement to service connection for allergic rhinitis and entitlement to service connection for bronchospasms and asthma.  The issue of entitlement to service connection for a respiratory disorder (other than sinusitis) claimed as allergic rhinitis was previously granted by the Board in March 2013.  

An October 2006 rating decision increased the rating for GERD from 0 percent to 10 percent, effective as of September 1, 2003.  The Veteran has expressed his desire to continue the appeal with regard to this issue.  Consequently, the issue of entitlement to an increased rating for GERD based upon an initial grant of service connection remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Evidence of record indicates that in October 2006 the Veteran had a personal hearing at the RO before a hearing officer.  A copy of the transcript of that hearing was not associated with the claims file and could not be located after multiple attempts.  The Veteran subsequently requested, and was scheduled for, a Board hearing at the RO.  In September 2008, he withdrew that request and asked that adjudication proceed on his appeal.  In addition, he was scheduled for another personal hearing at the RO before a hearing officer in September 2009.  Evidence of record indicates that the Veteran failed to report to this scheduled hearing.  He has provided no explanation for his failure to report or since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's claims were previously remanded by the Board in March 2013.  Specifically, the Veteran was to be scheduled for a respiratory examination so that an opinion as to the etiology of his claimed respiratory disorder (other than sinusitis and allergic rhinitis) could be provided.  He was also to be scheduled for an examination to determine the current severity of his service-connected GERD.  However, the record does not clearly reflect that the Veteran was ever in fact scheduled for either examination.  

The record reflects that a letter was mailed to the Veteran's most recent address of record in April 2013.  This letter indicates that the VA medical facility nearest to the Veteran had been asked to schedule him for an examination in connection with his claim.  According to the August 2013 supplemental statement of the case, the Veteran failed to report to his examinations in June 2013.  The rationale was that the VA Puget Sound Healthcare System notified the AMC that notice sent to the Veteran about his examination was returned as undeliverable.  As such, the Veteran failed to RSVP to the medical facility and no examination was conducted.  

The above efforts on the part of VA are insufficient.  The AMC was directed to schedule the Veteran for VA examinations.  The mere fact that the Veteran did not "RSVP" in response to a letter that was returned as undeliverable does not obviate the duty to schedule the Veteran for an examination.  The Veteran should therefore be scheduled for the previously requested examinations and he should be notified of the date and time of the scheduled examinations in writing at his most recent address of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The Veteran should also be notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the case.  38 C.F.R. § 3.655 (2013).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a veteran desires help with his claim, he must cooperate with VA's efforts to assist him).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must schedule the Veteran for a VA medical examination and opinion as to the nature and etiology of his claimed respiratory disorder (claimed as bronchospasms and asthma).  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.
  
The examiner should provide the following opinions, consistent with sound medical principles: (a) whether any diagnosed respiratory disorder (other than sinusitis and allergic rhinitis) clearly and unmistakably pre-existed the Veteran's entrance into military service (i.e., whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was not aggravated by service (i.e., worsened beyond its natural progression).  

If the examiner determines that the claimed respiratory disorder (other than sinusitis and allergic rhinitis) did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains un-rebutted) he or she should opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed respiratory disorder (other than sinusitis and allergic rhinitis) had its onset in service or is otherwise causally related to the Veteran's service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

2.  The RO/AMC must also schedule the Veteran for a VA medical examination to determine the current severity of his service-connected GERD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies deemed necessary shall be performed, and all findings should be reported in detail.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The RO/AMC should then carefully review the medical examinations/opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  Then, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


